DETAILED ACTION
Status of the Application
1.	Applicant’s Response filed April 20, 2021 is received and entered.
2.	Claims 13, 15 – 23, 43, and 45 – 53 are withdrawn.  Claims 1 – 12, 14, 24 – 42, 44, and 54 – 62 are pending and under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
5.	On pages 12 – 13 of the Response, Applicant once again that argues that election requirement regarding Species D, E, and F should be withdrawn.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  Applicant’s arguments were already found unpersuasive and thus the Restriction/Election Requirement mailed October 15, 2020 is FINAL.
Applicant has had their opportunity to make their position clear and their arguments have been found unpersuasive.  The Office will no longer entertain their arguments as this matter is closed.
Additionally, as set forth in the previous Office Action, this particular argument is moot because the claims only correspond to species F.
Applicant is free to add new claims regarding species D and E but doing so will result in their immediate withdrawal as being directed to non-elected species, as indicated in the Non-Final rejection mailed January 22, 2021.
On page 13 – 14 of the Response, Applicant argues that “species G, H, I, J, K, L, and M are not mutually exclusive” because “Claims 61 and 62 each recite features directed to all of species G, H, I, J, K, L, and M”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  Each of claims 61 and 62 recites “wherein the one or more operational parameters comprises”.  The word “or” in this recitation is used to indicate “in the alternative”.  Since claims 61 and 62 utilizes the term “or” to indicate alternative interpretations, where as a few of one or as many as all of the recited parameters may be utilized, these claims clearly qualify as Markush claims.  See MPEP §2117(I) which states that “[A] ‘Markush’ claim recites a list of alternatively useable members”.
Due to Applicant’s election of Species H, all that is required by claims 61 and 62 is that the “one or operational parameters” is “the driving frequency” only.  While there are alternative interpretations of this claim, that is irrelevant because Applicant has only elected Species H.
If Applicant amends the claims to explicitly require more than just one parameter, claims 61 and 62 will be withdrawn as being directed to a non-elected embodiment.
7.	On pages 14 – 15 of the Response, Applicant argues that “Mani fails to teach, either expressly or inherently, a system comprising ‘a resistive-inductive-capacitive sensor’ as recited in claims 1 and 31” because Applicant believes that the explicit disclosure in paragraph [0031] that “the input device 100 may use capacitive, elastive, resistive, inductive, magnetic, acoustic, ultrasonic, and/or optical techniques” is “not equivalent to a sensor that necessarily includes resistive, inductive, and capacitive Mani inherently discloses a sensor including resistive, inductive, and capacitive components”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  Applicant has omitted they key portion of paragraph [0021] of Mani that explicitly discloses using a combination of the sensor technologies referenced above.  This omission appears to be intentional since this paragraph was cited by the Examiner, quoted by the Applicant, yet somehow the first and second of three sentences were ignored by Applicant’s argument.
The rest of the paragraph states: “[T]he input deice 100 may utilize any combination of sensor components and sensing technologies to detect user input in the sensing region 120.  The input device 100 comprises one or more sensing elements for detecting user input”.
In other words, Mani explicitly discloses utilizing as many as eight sensing technologies simultaneously, of which capacitive, resistive, and inductive are included.
Regarding Applicant’s “inherency” argument, this argument is moot and irrelevant for the following reasons.  The Office never used the word, term, or concept of “inherent” or “inherency”, tacitly or otherwise, with regard to the “sensor” element.  This argument regarding inherency is merely Applicant’s own creation as a result of purposefully ignoring the first two sentences of paragraph [0021] of Mani.  Instead of making up arguments that have nothing to do with the rejection, perhaps Applicant can address the explicit disclosures of the reference.
It is recommended that Applicant consider the entirety of the quoted sections of prior art in the future instead of cherry picking individual sentences in order to 
Applicant is reminded of rule 37 CFR 1.56(a) which states that “[E]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office”.
8.	On pages 15 – 16, Applicant argues “no portion of Mani even remotely suggests that the ‘interference metric’ or ‘display interference data’ which the Examiner appears to equate to the recited ‘presence of external interference’ is ‘based on at least one of the phase information and the amplitude information’.”  Applicant then cites paragraph [0083] of Mani in an effort to support this argument.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  It is quite curious that Applicant has chosen to highlight paragraph [0083] in support of this argument.  The Examiner has not cited paragraph [0083] of Mani, so it is not clear how this particular disclosure can rebut the actual cited portions of Mani.
Instead of inventing their own grounds of rejection to rebut, perhaps the Applicant should stick to the actual rejections made by the Office.  Specifically, the Examiner referred to paragraphs [0059], [0085], [0090], and [0091] to teach these particular features.  Unsurprisingly, Applicant has not addressed any of these explicit disclosure of Mani.
However, to advance prosecution, the Examiner will restate these portions of Mani to assist the Applicant in understanding the rejections of the claims.  In paragraph [0059], Mani discloses that sensor driver 250 drives sensor electrodes 260 to determine changes in capacitive coupling.  In paragraph [0085], Mani discloses that sensor driver Mani discloses that the interference metric may be dependent upon the capacitive coupling between one or more display electrodes and the sensor electrodes where the display interference may be an apparent capacitive coupling with an amplitude and phase based on a portion of the display image updating during the capacitive measurement.  In paragraph [0091], Mani discloses that the interference (apparent capacitive coupling) may be measured or predicted.
When taking these teachings together, it is clear to a person of ordinary skill in the art that Mani discloses that sensor driver 250 measures amplitude and phase of an apparent capacitive coupling to generate an interference metric.  In other words, Mani teaches: the “interference metric” or “display interference data” is “based on at least one of the phase information and amplitude information”.
This noise/interference determination process of Mani is performed on the sensor which, as set forth above, may include up to eight different sensing technologies, of which capacitive, resistive, and inductive are included.  Therefore, Mani teaches measuring phase information and amplitude information associated with at least the capacitive component of the combination of up to eight sensor technologies disclosed in paragraph [0021].
The omission of any discussion regarding paragraphs [0059], [0085], [0090], and [0091] of Mani, which were explicitly relied upon for the previous rejection, appears to be intentional.  These paragraphs were cited by the Examiner, the explanation for the rejection was drawn directly from these paragraphs, and yet Applicant chose to argue against the previous rejection using a portion of Mani that was never cited by the Examiner.
It is recommended that Applicant consider the quoted sections of prior art in the future instead of cherry picking other irrelevant disclosures that have nothing to do with the rejections in order to selectively avoid addressing the explicit disclosures of the prior art, which in this case teaches Applicant’s claimed “phase information and amplitude information associated with the resistive-inductive-capacitive sensor”.
Applicant is reminded of rule 37 CFR 1.56(a) which states that “[E]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office”.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 12, 28, 31, 42, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mani et al. (U.S. Pub. 2020/0201475).
Regarding claim 1, Mani teaches: a system (FIG. 1; paragraph [0021]; input deice 100) comprising:
a resistive-inductive-capacitive sensor (FIGS. 1, 2; paragraphs [0021], [0036]; input device 100 uses one or more of resistive, capacitive, inductive, etc., sensing technology within sensing device 240 in sensing region 120);
a driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency (FIG. 2; paragraphs [0059], [0063]; sensor driver 250 drives sensor electrodes 260.  The driving signals may be frequency shifted and are thus the driving signals inherently are provided at a driving frequency.  The “driver” is the portion of the sensor driver 250 that outputs driving signals to sensor electrodes 260);
a measurement circuit communicatively coupled to the resistive-inductive-capacitive sensor and configured to measure phase information and amplitude associated with the resistive-inductive-capacitive sensor (FIG. 2; paragraphs [0059], 
a noise detection circuit communicatively coupled to the measurement circuit and configured to determine a presence of external interference in the system based on at least one of the phase information and the amplitude information (FIG. 2; paragraphs [0059], [0085], [0090], [0091]; sensor driver 250 generates an interference metric based on the display interference data and corrects for this interference to increase the accuracy of detecting inputs caused by an input object and ignoring interference.  The “noise detection circuit” is the portion of the sensor driver 250 that determines the interference metric so adjustments / corrections can be applied.  The interference is caused by the display portion of the device and is therefore external to sensing device 240).
Regarding claim 31, this claim is merely a method recitation of the functions elements set forth above with regard to claim 1.  Accordingly, the scope of the elements in this claim is virtually identical to the subject matter rejected above with regard to claim 1.  For these reasons, this claim is rejected for the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be provided in this action for purposes of brevity.
Regarding claims 12 and 42, Mani teaches: wherein the noise detection circuit is further configured to modify one or more operational parameters of the system in order to mitigate the presence of external interference (FIG. 2; paragraphs [0059], [0085], [0090], [0091], [0114]; as set forth above, the “noise detection circuit” portion of sensor driver 250 corrects for the interference metric to reduce interference.  This can be accomplished by subtracting the interference metric from sensing signals received by sensing electrodes 260.  This subtraction modifies the operational parameter of the received sensor signals in order to mitigate this external interference).
Regarding claims 28 and 58, Mani teaches: wherein the noise detection circuitry is further configured to estimate a magnitude of noise induced by the external interference (FIG. 2; paragraphs [0059], [0085], [0090], [0091], [0098], [0114]; as set forth above, the “noise detection circuit” portion of sensor driver 250 generates an interference metric based on the display interference data.  The interference may include values based on the amount [magnitude] of display interference).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3, 10 – 11, 14, 24 – 25, 32 – 33, 40 – 41, 44, 54 – 55, and 61 – 62 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 1 and 31 above, and further in view of Brosnan (U.S. Pub. 2012/0105353).
Regarding claims 2 and 32, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the phase information as a function of the driving frequency.
However, Mani teaches that a model of the effects of the display signals on the sensor may be utilized for correcting for interference using a predicted interference metric based on the applied display signals (paragraphs [0091], [0102]).  In other words, Mani teaches using a model/profile to detect and correct interference.
In a related field of endeavor, Brosnan discloses: a method and device for reducing noise interference in a touchscreen system (Title; Abstract).
With regard to claims 2 and 32, Brosnan teaches: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the phase information as a function of the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted to avoid the harmonics of undesired noise signals at certain frequencies so that the amplitude of the undesired external noise signals becomes sufficiently small when driven at the adjusted drive frequency.  For example, if a display has a fundamental noise frequency of 15 kHz, strong interference is expected at 15 kHz, 45 kHz, 75 kHz, etc. [i.e., a phase of 30 kHz].  Adjusting the drive frequency to fall between 
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results.  More specifically, the teachings of a system that uses a model/profile to detect and correct for external noise relative to a touch sensor based on amplitude and phase information, as taught by Mani, are known.  Additionally, the teachings of a system that corrects for external noise relative to a touch sensor by calculating a phase and amplitude of expected noise and changing a driving frequency of the touch sensor to be out of phase with the expected noise to reduce the amplitude of expected noise, as taught by Brosnan, are known as well.  The combination of the known teachings of Mani and Brosnan would yield the predictable result of a system that uses a model/profile to detect and correct for external noise relative to a touch sensor by calculating a phase and amplitude of expected noise and changing a driving frequency of the touch sensor to be out of phase with the expected noise to reduce the amplitude of expected noise.  In other words, it would have been obvious to merely utilize the particular drive frequency correction of Brosnan of selecting a drive frequency that results in a smaller amplitude of noise based on a phase of the expected noise in order to provide an alternate means of reducing the effect of external noise/interference, as disclosed by Mani.  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield the aforementioned predictable results.
Regarding claims 3 and 33, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the amplitude information as a function of the driving frequency.
However, Mani teaches that a model of the effects of the display signals on the sensor may be utilized for correcting for interference using a predicted interference metric based on the applied display signals (paragraphs [0091], [0102]).  In other words, Mani teaches using a model/profile to detect and correct interference.
Additionally, Brosnan teaches: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the amplitude information as a function of the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted to avoid the harmonics of undesired noise signals at certain frequencies so that the amplitude of the undesired external noise signals becomes sufficiently small when driven at the adjusted drive frequency.  For example, if a display has a fundamental noise frequency of 15 kHz, strong interference is expected at 15 kHz, 45 kHz, 75 kHz, etc. [i.e., a phase of 30 kHz].  Adjusting the drive frequency to fall between these expected strong interference frequencies would cause the amplitude of the undesired external noise signals to be small and comparatively insignificant).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 10 and 40, Mani fails to explicitly disclose: wherein in a noise measurement phase: the driver is configured to drive a zero signal to the resistive-inductive-capacitive sensor; and the noise detection circuit is configured to monitor the amplitude information during driving of the zero signal to determine presence of external interference in the system.
However, Brosnan teaches: wherein in a noise measurement phase: the driver is configured to drive a zero signal to the resistive-inductive-capacitive sensor (paragraph [0048]; undesired external noise signal can be detected when drive signals are not provided [zero signal] by the touchscreen controller 100 to the touchscreen 90); and
the noise detection circuit is configured to monitor the amplitude information during driving of the zero signal to determine presence of external interference in the system (paragraph [0048]; when no driving signals [zero signal] are provided to touchscreen 90, an amplitude of an undesired external noise signal is measured and detected).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 11 and 41, Mani fails to explicitly disclose: wherein in the noise measurement phase the noise detection is configured to determine the presence of external interference in the system response to the amplitude information during driving of the zero signal exceeding a predetermined threshold amplitude.
Brosnan teaches: wherein in the noise measurement phase the noise detection is configured to determine the presence of external interference in the system response to the amplitude information during driving of the zero signal exceeding a predetermined threshold amplitude (paragraph [0048]; when no driving signals [zero signal] are provided to touchscreen 90, an amplitude of an undesired external noise signal is measured and detected.  It is determined whether external noise is sufficient to require correction by determining whether the amplitude of the external noise when drive signals are not provided [zero signal] is sufficiently small [threshold].  When the amplitude of the external noise is above a “sufficiently small” threshold, the drive signal frequency is changed to compensate for excessive noise).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 14 and 44, Mani fails to explicitly disclose: wherein the one or more operational parameters comprises the driving frequency.
However, Brosnan teaches: wherein the one or more operational parameters comprises the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted reduce the impact of external noise).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan 
Regarding claims 24 and 54, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to: perform a plurality of measurements of the phase information, each at a different driving frequency; and compare the plurality of measurements to an expected phase versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system.
However, Brosnan teaches: wherein the noise detection circuit is configured to: perform a plurality of measurements of the phase information, each at a different driving frequency (FIGS. 6, 8; paragraphs [0043], [0044]; amplitude of noise signals at different driving frequencies are shown in FIGS. 5 and 7.  These noise signals and their corresponding harmonics/phase based on a particular duty cycle [30 kHz for 50% duty cycle] are utilized to determine a drive frequency which would result in a reduction of the amplitude of noise); and
compare the plurality of measurements to an expected phase versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system (FIGS. 6, 8; paragraphs [0043], [0044], [0046], [0048]; as set forth above, amplitude of noise signals at different drive frequencies are shown in  FIGS. 6 and 8 where the external noise is excessive at a phase of 30 kHz from the initial drive frequency [17 kHz in FIG. 6 and 30 kHz in FIG. 8) when the duty cycle is 50%.  The external noise signals at these particular frequencies and their corresponding harmonics/phase [every 30 kHz] are detected in order for a drive 
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 25 and 55, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to: perform a plurality of measurements of the amplitude information, each at a different driving frequency; and compare the plurality of measurements to an expected amplitude versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system.
However, Brosnan teaches: wherein the noise detection circuit is configured to: perform a plurality of measurements of the amplitude information, each at a different driving frequency (FIGS. 6, 8; paragraphs [0043], [0044]; amplitude of noise signals at different driving frequencies are shown in FIGS. 5 and 7.  These noise signals and their corresponding harmonics are utilized to determine a drive frequency which would result in a reduction of the amplitude of noise); and
compare the plurality of measurements to an expected amplitude versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system (FIGS. 6, 8; paragraphs [0043], 
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 61 and 62, Mani fails to explicitly disclose: wherein the one or more operational parameters comprises: an amplitude of driving of the resistive-inductive-capacitive sensor by the driver; the driving frequency; a resonant frequency of the resistive-inductive-capacitive-sensor; a filter response of a filter within the system; communication of an alert to a processing module downstream of a measurement circuit for measuring the amplitude information and the phase information; communication of an alert to a user of a device comprising the system; and a noise floor of the system.
However, Brosnan teaches: wherein the one or more operational parameters comprises:
an amplitude of driving of the resistive-inductive-capacitive sensor by the driver;

a resonant frequency of the resistive-inductive-capacitive-sensor;
a filter response of a filter within the system;
communication of an alert to a processing module downstream of a measurement circuit for measuring the amplitude information and the phase information;
communication of an alert to a user of a device comprising the system; and
a noise floor of the system.
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  

13.	Claims 29 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 1 and 31 above.
Regarding claims 29 and 59, Mani teaches: wherein the noise detection circuitry is configured to: collect a plurality of samples of an output of the measurement circuit (FIG. 2; paragraphs [0090], [0091]; a model of the effects of the display signals on the touch sensors may be calculated and calibrated by taking samples of interference on the sensor electrodes 260 in the presence of one or more gate select signals, subpixel data signals, and emission control signals.  It is suggested that 
compensate for the noise power due to the resistive-inductive-capacitive sensor and the measurement circuit to estimate the magnitude of the noise (FIG. 2; paragraphs [0090], [0091], [0114]; an overall amount of display interference [noise power] may be estimated in response to noise caused by gate select signals, subpixel data signals, and emission control signals, set forth above.  This estimated display interference may be compensated for by subtracting the magnitude of the estimated interference from the measured sensing signals from sensing electrodes 260).
Mani does not explicitly disclose: calculate a total noise power in the system based on the plurality of samples.
However, in constructing the model disclosed by Mani, it is clear to a person of ordinary skill in the art that it would be logical to measure the amount of interference that each of the gate select signals, subpixel data signals, and emission control signals causes.  Then, it is logical that the model would add these three noise magnitudes together to calculate an overall noise power caused by these signals.  By formulating the model in this way, the updates to the model can be based on changes in the effects on only one of these signals or on any number of these signals.
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to modify the known teachings of Mani to yield predictable results of independently measuring the interference caused by known sources of interference and combining these multiple measurements into an overall noise level for noise reduction.  Such a modification merely requires applying Mani to provide an obvious alternative what is explicitly disclosed by Mani.

14.	Claims 30 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 29 and 59 above, in further view of Brosnan.
Regarding claims 30 and 60, Mani fails to explicitly disclose: wherein the noise detection circuitry is configured to measure the output of the measurement circuit when the driver drives a zero signal to the resistive-inductive-capacitive sensor.
However, Brosnan teaches: wherein the noise detection circuitry is configured to measure the output of the measurement circuit when the driver drives a zero signal to the resistive-inductive-capacitive sensor (paragraph [0048]; undesired external noise signal can be detected when drive signals are not provided [zero signal] by the touchscreen controller 100 to the touchscreen 90).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  

Allowable Subject Matter
15.	Claims 4 – 9, 26 – 27, 34 – 39, and 56 – 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN A LUBIT/Primary Examiner, Art Unit 2626